Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 3, 2019

                                       No. 04-18-00766-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                     Gilberto CERVANTEZ,
                                             Appellee

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10121CR
                         Honorable Spencer W. Brown, Judge Presiding

                                          ORDER
       The State filed a notice of appeal in this appeal on October 22, 2018, stating it was
appealing the Order on Motion to Recuse and Jeopardy Motion for Dismissal signed by the trial
court on October 15, 2018. The clerk’s record was filed in this appeal on December 28, 2018;
however, the clerk’s record does not contain an appealable order.

        Having reviewed the order referenced in the notice of appeal that is contained in the
clerk’s record in other appeals, it appears the trial court struck through the underlying trial cause
number on the exhibit listing the trial court cause numbers to which the trial court’s ruling
applied. It is therefore ORDERED that the State show cause in writing within two weeks from
the date of this order why this appeal should not be dismissed for lack of jurisdiction because no
final, appealable order has been entered in the underlying cause.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court